DETAILED ACTION
	This office action is in response to the communication filed on April 28, 2022. Claims 22-40 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/22 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After an updated search and a thorough examination of the present application in light of the prior art made of record, claims 22-40 are allowed.
The prior art of record Theimer (US Pub 2011/0118859) discloses receiving a user selection of media content items among a plurality of media content items represented by an audio dose generated using a frequency representation of corresponding media content items, identifying a subset of media content items from the plurality of media content items, generating a playlist comprising the subset of media content items, and causing the playlist to be presented.
The prior art of record Asikainen (US Pub 2011/0238698) discloses a plurality of media content items being represented by feature vectors that are generated using metadata tags and a frequency representation of corresponding media content items.
The prior art of record Hyman (US Pub 2011/0196867) discloses at least two media content items in a subset of media content items by a same artist, and at least two of the media content items in the subset of media content items by two different artists.
The prior art of record Renshaw (US Pub 2006/0112098) discloses a plurality of media content items represented by a plurality of embeddings in an embedding space, wherein each media content item in a subset of media content items has a corresponding auditory feature embedding, a corresponding metadata embedding, and a corresponding artist embedding that are each within a specified distance from a plurality of embeddings of a media content item, and generating a playlist based on corresponding embeddings of each of a plurality of media content items.
The prior art of record Dunning (US Pub 2002/0082901) discloses assigning weights to artist scores and candidate track scores of identified media content items to generate weighted artist scores and weighted candidate track scores and outputting an indication of similarity based on the scores.
The prior art of record Weare (US Pub2011/0087665) discloses determining distances using cosine similarity measurements for generating a playlist.
The prior art of record Wells (US Pat 8,326,584) discloses ordering tracks in accordance with a decreasing similarity preference function that also randomizes a listing of songs.
The prior art of record neither teaches nor fairly suggests in combination elements recited in applicant’s independent claims 22, 31, and 40, such as “receiving a user selection of a first media content item among a plurality of media content items, wherein each media content item of the plurality of media content items is represented by an auditory feature embedding and a metadata embedding in a first embedding space and an artist embedding in a second embedding space, and in response to receiving the user selection of the first media content item, presenting a user interface element” in combination with “in response to receiving a selection of the user interface element: identifying a subset of media content items from the plurality of media content items, wherein each media content item in the subset of media content items has a corresponding auditory feature embedding, a corresponding metadata embedding, and a corresponding artist embedding that are each within a specified distance from the auditory feature embedding in the first embedding space, the metadata embedding space in the first embedding space, and the artist embedding in the second embedding space of the first media content item, wherein at least two of the media content items in the subset of media content items are by a same artist, and wherein at least two of the media content items in the subset of media content items are by two different artists, generating a playlist comprised of the subset of media content items based on the corresponding auditory feature embedding, the corresponding metadata embedding, and the corresponding artist embedding of each of the media content items in the subset of media content items, and causing the playlist to be presented”.
The dependent claims 23-30 and 32-39, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”















 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
May 7, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164